Citation Nr: 1131490	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  07-39 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1941 to November 1945 and from April 1949 to January 1954.  The Veteran died in March 2006 and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

In her substantive appeal, the appellant indicated that she wanted a hearing before a Veterans Law Judge (VLJ).  The appellant canceled her scheduled hearing and requested that her claim be decided based on the evidence of record.  Accordingly, the request for a hearing is deemed to have been withdrawn.  38 C.F.R. § 20.704(e) (2010).  

In the Veteran's substantive appeal she raised the issue of entitlement to survivor benefits under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  This issue was not addressed in the November 2006 rating decision.  Furthermore, no statement of the case (SOC) was issued.  It was only after the appellant's substantive appeal that the RO issued a supplemental statement of the case (SSOC) discussing entitlement to Death and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318.  Unfortunately, the RO announced (adjudicated) the denial of DIC benefits under 38 U.S.C.A. § 1318 in the August 2008 SSOC.  Pursuant to 38 C.F.R. § 19.31(a), [I]n no case will a SSOC Case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the SOC or to respond to a NOD on newly appealed issues that were not addressed in the SOC.  In the appellant's brief the her counsel listed the issue as entitlement to service connection for cause of death, but discussed the issue of compensation under § 1318 and asked for that issue to be adjudicated on a de novo basis.  Therefore, as the record does not establish that the claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 has been properly adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over this issue and it is referred to the AOJ for the appropriate action. 

The Board also wishes to acknowledge the Motion to Advance on the Docket submitted by Disabled American Veterans (DAV). However, the Motion was to advance the case on the Board's docket due to age and the appellant does not meet the age requirements.  Therefore, the motion was closed.  


FINDINGS OF FACT

1.  The Veteran died in March 2006; the death certificate lists the immediate causes of his death as cardiac arrest and atherosclerosis.  Contributing conditions to his death were listed as prostate cancer and dementia.

2.  At the time of the Veteran's death, service connection was in effect for hearing loss, evaluated as 70 percent disabling and tinnitus, evaluated as 10 percent disabling.  The Veteran was also receiving individual unemployability (TDIU), granted from April 25, 2003.

3.  A disability which was incurred in service did not cause or contribute substantially or materially to his death, did not aid or lend assistance to the production of death, did not accelerate death, and did not render the Veteran materially less capable of resisting the effects of the primary cause of death.

4.  The medical evidence does not demonstrate a relationship between the cause of the Veteran's death and any disability that was manifested in or was related to his period of service. 

CONCLUSION OF LAW

A disability or disease incurred in or aggravated by service did not cause or contribute substantially or materially to the cause of the Veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in November 2003, VA notified the appellant of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence relating the cause of the Veteran's death to active service and noted other types of evidence the appellant could submit in support of her claim.  The appellant also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the appellant be advised to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court addressed VA's 38 U.S.C. § 5103(a) notice obligation in the context of a claim for dependency and indemnity compensation (DIC) benefits under 38 U.S.C. § 1310.  The Court held that, because the RO's adjudication of a DIC claim hinges first on whether a Veteran was service-connected for any condition during his or her lifetime, the § 5103(a) notice in such a claim must include, inter alia, a statement of the conditions (if any) for which the Veteran was service-connected at the time of his death.  Hupp, 21 Vet. App. at 352-53.  The appellant received notice of what is necessary to establish a cause of death claim in August 2006.  The letter also advised the appellant of the laws regarding degrees of disability and effective dates for the grant of service connection.  However, the appellant did not receive notice in compliance with Hupp; she was not prejudiced however, as she showed constructive knowledge of the Veteran's service-connected disabilities in a March 2007 letter to the VA.  As will be explained below in greater detail, the evidence does not support granting service connection for the cause of the Veteran's death.  Thus, any defect in notice under the VCAA cannot be considered prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appellant has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

The Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  The Board finds that there is no reasonable possibility that such assistance would aid in substantiating this claim because, for the reasons discussed below, the evidence does not indicate that a service connected disability caused the Veteran's death and the lay evidence of record is insufficient to substantiate the claim.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the appellant in obtaining evidence and affording her the opportunity to give testimony before the RO and the Board, although she declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  The appellant did not submit any additional treatment records.  In summary, VA has done everything reasonably possible to notify and to assist the appellant and no further action is necessary to meet the requirements of the VCAA.


Pertinent Law and Regulations

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death.  For a service-connected disability to constitute a contributory cause of death, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310(a).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA is required to consider all lay and medical evidence of record; when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA must give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Analysis

The Board finds that the preponderance of the evidence is against a grant of service connection for the cause of the Veteran's death.  In reaching its decision, the Board has considered all of the pertinent evidence of record, including the Veteran's service treatment records, the Veteran's death certificate and the appellant's statements. 

At the time of the Veteran's death, service connection was in effect for hearing loss and tinnitus.  The Veteran was also receiving TDIU.  The Veteran's death certificate listed cardiac arrest and atherosclerosis as the cause of his death.  Contributing conditions relating to his death were prostate cancer and dementia.  There is no competent or credible evidence of record etiologically relating the Veteran's death to service or any event of service, or suggesting that the Veteran's service-connected disabilities aided or lent assistance to the cause of his death.

A review of the Veteran's service treatment records show that he did not receive treatment in service for a heart disability, prostate cancer, or dementia.  His separation examination dated in November 1945 showed normal genitor-urinary, psychiatric and cardiovascular systems.  Furthermore, there are no records showing that atherosclerosis, prostate cancer or dementia manifested within a year of the Veteran's separation from service.

The Board notes that there is no medical opinion on file which links the Veteran's service-connected disabilities with his cause of death.  

The appellant submitted a journal article on the USS Pioneer citing the Veteran as one of the hero's of the crew who saved hundreds.  While the Board acknowledges the heroism of the Veteran, the claim of service connection for cause of death is based on disabilities for which the Veteran was service-connected or for which service connection may be established.  As such, this evidence is not probative with regard to the claim on appeal.

The appellant also submitted an article on the effect of service on veterans' hearing.    Medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  However, the article submitted by the appellant was not accompanied by the opinion of any medical expert linking the Veteran's service-connected hearing loss or tinnitus to his death.  Thus, the medical article submitted by the appellant is insufficient to establish the required medical nexus opinion for causation.

With regard to the appellant's testimony, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, asserting that the Veteran's hearing loss assisted in causing his death is an etiological question as to an internal disease process unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  Additionally, the appellant is not competent to assert that any of the Veteran's service-connected disabilities caused or lent assistance to his death.  Rendering such an opinion requires medical expertise and there is no indication that the appellant has such expertise.

For the foregoing reasons, the preponderance of the evidence is against a finding that the causes of the Veteran's death are related to service or to any service-connected disability.  Therefore, the appellant's claim for service connection for the cause of the Veteran's death is denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).







ORDER

Service connection for the cause of the Veteran's death is denied.	




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


